Trespass for breaking and entering the plaintiff's close and filling up with rails, sand and stones a stream of water, whereby the plaintiff's lands were overflowed. Plea. That the defendants had a right of way over the plaintiff's land, and over the stream of water, where the trespasses mentioned in the declaration are supposed to have been committed; and therefore they passed over the same, and on their return, finding the bridge across the stream had been destroyed, the defendants from necessity, in order to recross the stream on their way, threw earth into the same, but no more than was necessary to enable them to recross the stream, which are the same trespasses, c.
Replication denying the defendants' right of way over the plaintiff's close, where the trespasses were committed.
The defendants gave evidence that there was a road or way from the Rockaway turnpike across the plaintiff's land, to the land of the defendants, which had been used by the defendants for more than thirty years before the alleged trespass. Ten or twelve years before the trial, the plaintiff altered the route of the road near his house, fencing up part of the original road, and changing it to the back side of his lot; and from that time until the alleged trespass, the defendants used the road as it had been so altered by the plaintiff. At the time of the alleged trespass the original way was shut up and kept so by *Page 11 
the plaintiff. On the day of the alleged trespass and before it was committed, the plaintiff removed the bridge over the stream upon the altered part of the way; but that part of the way remained open and not shut up or otherwise obstructed. When the defendants came to the ditch, for the purpose of passing, and found the bridge removed, they inquired of the plaintiff how they should get across, and he forbade them, and said they should not go across.
The defendants introduced deeds for the purpose of showing a grant of the right of way, but failed in showing any such right by grant in those deeds. They then insisted on their right by prescription.
The Judge charged the jury, that if the defendants had used the road for the period of twenty years uninterruptedly, with a claim of right, and adversely to the plaintiff and those under whom he claimed, and with their knowledge, they had a right to the old road or way. To this part of the charge there is no ground for exception. He further charged that if the plaintiff had changed the old road for his convenience, and the defendants had acquiesced in the change, they would have a right to repair the altered part of the road so as to make it passable. This was excepted to, and the exception raises the principal point in the case; which is, whether the defendant was justified in passing over and repairing the altered part of the road, or whether, if he had made out his prescriptive right, he was bound to keep the old track, and for that purpose to break down the fences and remove the obstructions by which the plaintiff had shut it up.
The defendants had not acquired the right to the new way by user of twenty years, and the plaintiff's counsel insist that if he had the right of way, he should have followed the old track, and relies on the case of (Reignolds v. Edwards, Willes'Rep., 282,) as authority.
In that case as in this, the way had been altered and a new way assigned by the owner of the land. The new way had been used by the owner of the land for several years, and it *Page 12 
was held that the defendant, who had the right of way, could not justify the breaking down of the gate across the new way, which the plaintiff, who owned the land, had chained and locked up. But the difference between that case and the present is, that the new way in the present case remained open. The bridge across the ditch had been removed, but the way was not fenced up, and the defendants in passing it were not compelled to break down or remove any wall, fence, or enclosure. And the court, in the case cited, referring to another case reported in Yelverton, say, that so long as the new way lies open, the right to use it continues. The case referred to is Horne v. Widlake, (Yelverton, 141.) It was an action of trespass in which the defendant pleaded that there was an ancient foot way across the plaintiff's land, which the plaintiff plowed up and obstructed; and that before the trespass supposed, he assigned upon his land another foot way near the former, which new way was thenceforth used by foot passengers and by the defendant, and that the supposed trespass was in using this new foot way. The plaintiff demurred, and it was adjudged against him, because the plaintiff did the first tort in stopping the ancient way, and also he assigned this new way for passengers; wherefore, contrary to his own agreement, he shall not punish the defendant. As, if there had been a foot way over the close of J.S. by a hedge, and J.S. will remove the hedge into a new place, if the passengers go by the hedge where it is newly set and fixed, they shall not be punished for it; because it arises from the act and tort of the plaintiff himself, andvolenti non fit injuria.
The plaintiff denies that the defendants have any right of way across his land, either by the old track or by the new; and this is the important question of right between the parties. When the plaintiff forbade the defendants crossing the ditch on the new track, the old one was shut up and had been so for ten years and more; and the plaintiff when he refused to let them pass upon the new track, gave them no consent to pass by the old track. This was equivalent to a total denial *Page 13 
of their right to pass either way; and so it was undoubtedly intended The jury found that the defendants had the right of way across the plaintiff's land, and the plaintiff was therefore wrong in refusing to let them pass either one way or the other. If it be admitted that the right to the new track not being created by grant, nor acquired by user of twenty years, was held at the will of the plaintiff, he ought not to be permitted to put an end to that will, without opening the old route or consenting that the defendants might use it.
The judgment in the case reported by Yelverton, and which is not overruled by the case in Willes, is founded on good sense and sound morals. The plaintiff, in the present case, had shut up the old way and assigned a new one. The new way had been used so long that the evidence of the defendant's right to the old, must have been in some degree weakened and impaired. The plaintiff then denied the defendants' right to either, and the defendants were thus put to the alternative of breaking down the plaintiff's enclosures, and doing him, probably, a very considerable damage, or of continuing to pass the new way, doing very little damage. To have broken down the enclosures would have been prima facie
a wilful trespass. The plaintiff had no right to put the defendants in this dilemma. If he chose to put an end to the defendants' right of passing by the new way, he should have opened the way to which the defendants had a lawful title. By denying the defendants' right of way altogether, the plaintiff showed his intention of putting the controversy between himself and the defendants, on the ground that the defendants had no right at all; and on that point the cause was tried and determined, and we are of opinion that the plaintiff has no right to complain of it.
The counsel for the plaintiff makes a further point that the court below erred in not charging as requested, "that if the jury should find that the old way was used as a public way by all persons having occasion to pass along the same, in common with the defendants, such user by the defendants would *Page 14 
not lay a foundation for their private right of way by prescription.
The proposition may be true, that the defendants could not maintain their plea by proving that the way to which they claimed the right was a public highway; but the case does not seem to require that the judge should have stated that distinction to the jury. The defendants claimed the right by prescription only, and the judge charged the jury correctly as to the evidence necessary to establish that claim. We think, therefore, that no substantial error was committed, and that the judgment of the supreme court should be affirmed.
Judgment affirmed.